Citation Nr: 0816830	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.  

2.  Entitlement to service connection for high blood 
pressure.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastritis.  

5.  Entitlement to service connection for a skin disorder, 
claimed as pseudofolliculitis barbae.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 20 percent 
for right knee chondromalacia patella with patellofemoral 
pain syndrome.  

8.  Entitlement to an initial rating in excess of 20 percent 
for left knee chondromalacia patella with patellofemoral pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2002 to July 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right and left knee chondromalacia patella with 
patellofemoral pain syndrome but denied the remaining claims.  

The issues of entitlement to service connection for a low 
back disorder, digestive disorder, skin disorder, and an 
acquired psychiatric disorder, and the claims for entitlement 
to initial ratings in excess of 20 percent for right and left 
knee chondromalacia patella with patellofemoral pain 
syndrome, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran currently has a bilateral wrist disorder or high 
blood pressure.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral wrist 
disorder and high blood pressure have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  
For certain chronic disorders, such as hypertension, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, high blood pressure or 
problems with his left wrist.  In July 2003, the veteran was 
seen on three occasions with complaint of right wrist pain 
after rolling onto his wrist while playing football.  A 
provisional diagnosis of right wrist injury/sprain, rule out 
fracture (r/o fx) was made; there was no obvious fracture 
seen.  See medical records.  During a March 2004 medical 
board examination, the veteran denied painful wrist; 
arthritis, rheumatism or bursitis; and high or low blood 
pressure.  He did report impaired use of arms, legs, hands or 
feet; swollen or painful joint(s); and bone, joint, or other 
deformity.  These references, however, were made in relation 
to the veteran's knees.  See report of medical history.  
Clinical evaluation of the veteran's vascular system and 
upper extremities at the time of his discharge was normal and 
there was no reference to wrist problems or high blood 
pressure.  See April 2004 report of medical examination.  

The claims folder does not contain any post-service medical 
evidence, though the veteran was afforded several VA 
compensation and pension (C&P) examinations in March 2005.  
During a joints examination, the veteran reported a right 
wrist fracture in 2003 but denied having any problems with 
his left wrist.  He indicated that his right wrist felt "out 
of place" when lifting, pushing, pulling or carrying.  The 
Board notes that the veteran's right wrist was not evaluated, 
as the examiner found that the veteran's claim for service 
connection was limited to his left wrist.  The examiner 
reported a negative musculoskeletal left wrist joint 
examination.  

During a general medical examination, the veteran again 
reported suffering a fracture of his right wrist in 2003.  He 
also indicated having an episode of arterial hypertension, 
but had not been treated since four months prior.  
Cardiovascular examination revealed regular heart rhythm with 
no murmur or extra or abnormal sounds.  The examiner reported 
that the veteran had normal blood pressure, pulses and 
peripheral circulation.  The examiner also reported that x-
ray of the bilateral wrists showed normal density, bones, 
soft tissue and articular spaces; the bony structure was 
unremarkable.  In pertinent part, the veteran was diagnosed 
with right wrist arthralgia, post-strain status.  No 
diagnosis was made in reference to the left wrist.  

The evidence of record does not support the veteran's claims 
for service connection for a left wrist disorder or high 
blood pressure.  The application of 38 C.F.R. 
§ 3.303 has an explicit condition that the veteran must have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
As there is no competent medical evidence of record showing 
that the veteran has a left wrist disorder or high blood 
pressure, service connection is not warranted and the claims 
must be denied.  

Nor does the evidence of record support the claim for service 
connection for a right wrist disorder.  While the Board 
acknowledges that the veteran received in-service treatment 
related to his right wrist and has been diagnosed with right 
wrist arthralgia, post-strain status, x-rays taken in March 
2005 were normal.  The Board also notes that arthralgia is 
defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 
321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  Pain alone, without a 
diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Even assuming that arthralgia could be considered a 
disability, there is no medical evidence of record 
establishing that the veteran's right wrist arthralgia is 
related to active service.  For these reasons, service 
connection for a right wrist disorder is not warranted and 
the claim must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the April 2005 rating decision that 
is the subject of the appeal concerning entitlement to 
service connection for high blood pressure and a bilateral 
wrist disorder, the veteran was advised of the evidence 
necessary to substantiate a claim for service connection and 
of his and VA's respective duties in obtaining evidence.  He 
was also advised to send any evidence in his possession that 
pertains to his claims.  See October 2004 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  The Board acknowledges that the veteran was 
not provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claims are being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran has not provided any information regarding post-
service treatment, either private or VA, related to his 
wrists or for high blood pressure.  In the absence of any 
such information, the RO could not obtain any post-service 
medical evidence.  In light of the determination made in the 
Wood case, and as the veteran's service medical records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claims, the Board finds that the duty to assist has also been 
met.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.





ORDER

Service connection for a bilateral wrist disorder is denied.  

Service connection for high blood pressure is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran seeks entitlement to service connection for a low 
back disorder, a gastrointestinal disorder (claimed as 
gastritis), a skin disorder (claimed as folliculitis barbae), 
and an acquired psychiatric disorder (claimed as PTSD).  

The veteran's service medical records reveal that he was 
found to have pseudofolliculitis barbae (PFB) on his chin and 
neck in July 2002.  See SF600 form/personal data report; see 
also October 2002 SF600 form/personal data report (assessment 
of mild PFB).  In October 2002, an assessment of suspect 
gastric ulcer versus GERD (gastroesophageal reflux disease) 
was made and an upper gastrointestinal series (UGI) was 
ordered.  See SF600 form/personal data report.  The UGI 
contained an impression of altered contour of the stomach 
with antral mucosal thickening and funnel-shaped narrowing; 
along with duodenal mucosal thickening, these findings are 
suggestive of gastroduodenitis; other less likely 
considerations include lymphoma and, even less likely given 
the age, carcinoma of the stomach.  See October 2002 record 
from Winn Army Community Hospital.  In November 2002, the 
veteran was seen with complaint of back pain.  He reported 
that his job required lifting, twisting his back while 
lifting or lowering, and use of vibrating equipment or tools.  
See Medical Record - Low Back Pain.  Lastly, the veteran was 
assessed with depression and anxiety in January and December 
2003, respectively.  See records from Dr. L.E. Rosa.  

As noted above, the RO afforded the veteran several VA C&P 
examinations in March 2003.  In pertinent part, the veteran 
has been diagnosed with neuropsychiatric condition; 
adjustment reaction with anxious mood; chronic low back pain, 
post-strain syndrome; lumbar paravertebral myositis; muscle 
spasms by x-rays of the lumbar spine; folliculitis barbae, in 
remission; and hyperacidity with GERD.  See VA C&P general 
medical, initial evaluation for PTSD, and spine examination 
reports.  None of the examiners, however, provided opinions 
regarding the etiology of these diagnosed conditions.  See 
id.  

In light of the foregoing, the Board finds that the RO should 
return the claims folder to the examiners who conducted the 
above-referenced examinations for an opinion regarding the 
etiology of the veteran's diagnosed conditions.  This is 
especially important given the in-service treatment the 
veteran obtained related to his back and skin, the treatment 
he received in relation to gastrointestinal complaints, and 
the records associated with psychological treatment.  While 
the Board acknowledges that the veteran did not exhibit 
chronic conditions during service, the fact that he filed his 
claims for service connection very shortly after his 
discharge from service supports this determination.  See 
August 2004 VA Forms 21-526 and 21-4138.  

The Board notes that although the veteran has not reported 
receiving any VA treatment, it appears that he is receiving 
treatment at a Psychiatric Intervention Center (PIC).  See 
March 2005 VA C&P initial evaluation for PTSD examination 
report (examiner reports veteran had his first psychiatric 
visit to the PIC a few days prior to the examination).  In 
addition, it was later reported during the examination that 
the PIC requested a consult to the PCT Clinic.  Records 
associated with this treatment, however, have not been 
associated with the claims folder.  On remand, the RO/AMC 
should obtain all records related to any psychiatric 
treatment the veteran has obtained from VA.  




The veteran also seeks initial ratings in excess of 20 
percent for service-connected right and left knee 
chondromalacia patella with patellofemoral pain syndrome.  
The VA C&P joints examination conducted in March 2005 in 
conjunction with his initial claim for service connection is 
now over three years old.  The Board finds that fundamental 
fairness to the veteran warrants a more contemporaneous VA 
examination for the purpose of assessing the current severity 
of his service-connected knee disabilities.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993) (when a veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, the VA's duty to assist 
includes providing a new examination).  This is also 
important given the fact that the claims folder is devoid of 
any treatment records related to the veteran's bilateral knee 
disability.  

Lastly, the RO/AMC should also obtain copies of the March 
2005 x-rays taken of the veteran's knees and lumbar spine.  
These x-ray reports have not been associated with the claims 
folder, but have been referenced by several examiners.  See 
March 2005 VA C&P spine and joints examination reports.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).




2.  Obtain all records related to any 
psychiatric treatment the veteran has 
obtained from a VA PIC.  

3.  Obtain copies of the March 2005 x-ray 
reports related to the veteran's knees 
and lumbar spine.  

4.  Return the claims file and a copy of 
this remand to the VA examiner who 
conducted the March 2005 general medical 
examination for an opinion regarding the 
etiology of the veteran's folliculitis 
barbae and hyperacidity with GERD.  

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
skin and/or digestive disorder had it 
onset during service or is related to 
service.  The examiner should provide a 
rationale for the opinion.

If the VA examiner is not available, or 
if the requested opinion cannot be given 
without further examination of the 
veteran, a new VA examination should be 
scheduled.  

5.  Return the claims file and a copy of 
this remand to the VA examiner who 
conducted the March 2005 initial 
evaluation for PTSD examination for an 
opinion regarding the etiology of the 
veteran's adjustment reaction with 
anxious mood.  

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that any 
psychological disorder had it onset 
during service or is related to service.  
The examiner should provide a rationale 
for the opinion.

If the VA examiner is not available, or 
if the requested opinion cannot be given 
without further examination of the 
veteran, a new VA examination should be 
scheduled.  

6.  Return the claims file and a copy of 
this remand to the VA examiner who 
conducted the March 2005 spine 
examination for an opinion regarding the 
etiology of the veteran's lumbar 
paravertebral myositis; muscle spasms by 
x-rays of the lumbar spine.  

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
back disorder had it onset during service 
or is related to service.  The examiner 
should provide a rationale for the 
opinion.

If the VA examiner is not available, or 
if the requested opinion cannot be given 
without further examination of the 
veteran, a new VA examination should be 
scheduled.  

7.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
knee disabilities.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left knee 
chondromalacia patella with 
patellofemoral pain syndrome.

The examiner should report the range of 
motion measurements for each knee in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

8.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


